DETAILED ACTION
Claims 1, 9, and 15 have been amended.
Claims 21 and 22 have been added new. 
Claims 1-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive. 
With respect to the arguments of claim 1 and 15, examiner respectfully disagrees.
Applicant has argued the CHITELLA fails to teach predicting a “plurality of content items”. The current office action is interpreting CHITELLAS video stream to teach a plurality of content items (Col. 3 lines 33-48). Under broadest reasonable interpretation a video is comprised of a plurality of images. Therefore, CHITELLA does teach plurality of content items. The new interpretation is necessitated by the claimed amendments. 
With respect to the argument that PARK does not teach “causing, based on the predicted plurality of content items and prior to a request via the user device for a content item of the plurality of content items, storing of the access rights licenses. “ Examiner respectfully disagrees. As cited in the rejection of claim 1 PARK teaches of fetching DRM licenses in advance of a play request (para. 0025). The user only has to input in a description of the movie and the invention of PARK predicts that this is a content a user wants to view and fetches the corresponding DRM license. Furthermore, the cited para. 0071 states in step 10 the content router 30 sends an authorization which includes client and content IDs along with a signature, which the client 10 then stores. Then as cited in para. 0072 step 14 the client sends a content request which includes the authorization received in step 10, which once authorized by the server provides the content.  Therefore, PARK clearly teaches storing access rights prior to a request for a content. 
With respect to the arguments of claim 9, Examiner respectfully disagrees. 
Applicant has argued the DIHARCE does not teach “based on the expiration time being after the time period”. Examiner disagrees because DIHARCE teaches in para. 0071 that the content delivery determines an access grant expiration. For example, content rights gained via content access authorization will expire within 48 hours after the rights are granted. Examiner is interpreting DIHARCE’s teaching of an access request will occur within a 48 hour time window as a predicted time when an access request may be received. 
Additional arguments are moot in view of the new grounds of rejection necessitated by the
Amendments.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over CHITTELLA (US-9143825-B2) in view of PARK (US-20190188360-A1), hereinafter CHITTELLA-PARK. 
Regarding claim 1, CHITTELLA teaches “A method comprising: predicting, responsive to a triggering event associated with a user device, a plurality of content items that may be requested for output via the user device;” ([CHITTELLA, Col. 8 lines 22-30] “The user selects programming for the primary stream 106 (function 202), and secondary programming for the secondary stream 107 is predicted (function 204). The two separate streams 106, 107 are simultaneously obtained from the placeshifting device via the network (functions 206, 216) and decoded (functions 208, 218) as appropriate.”)  ([CHITTELLA, Col. 10 lies 29-34] “After the secondary content is selected by the user (function 214), the secondary content is played back until a new primary stream 106 that incorporates the same programming can be obtained (function 224). That is, after the secondary content is selected by the user, it becomes the new primary content, and new secondary content is predicted.”). ([CHITELLA, Col. 3 lines 33-48] “In some implementations, the secondary content is encoded or otherwise provided with a lower quality (e.g., a lower resolution, bit rate, frame rate and/or the like) in comparison to the primary content, thereby reducing (if not eliminating) any adverse effects upon network bandwidth that could otherwise affect delivery or viewing of the primary stream. If the user is receiving the placeshifted stream over a modern broadband connection, for example, sufficient bandwidth will typically be present to allow primary content to be streamed in relatively high definition format (e.g., resolution greater than about 1280×720 or so) with enough excess bandwidth to support a lower resolution secondary stream. A 5 MB/second network connection, for example, can typically support a high definition video stream.”) [Examiner’s Note: video stream is being interpreted as a plurality of content items. Under broadest reasonable interpretation a video is a plurality of images.]
However, CHITELLA does not teach “based on the predicted plurality of content items, determining access rights licenses that permit output, via the user device, of the plurality of content items; causing, based on the predicted plurality of content items and prior to a request via the user device for a content item of the plurality of content items, storing of the access rights licenses; and providing, based on a request via the user device for a first content item of the plurality of content items, from the stored access rights licenses and for use by the user device, a first access rights license for the first content item.”.
In analogous teaching, PARK teaches “based on the predicted plurality of content items, determining access rights licenses that permit output, via the user device, of the plurality of content items; ([PARK, Para. 0025] “For example, a user may have drilled into the description for a movie on a web site, but not as yet requested to play movie. In response to the action of the user requesting a description of the content, the client system optimistically fetches a DRM license in advance of a play request.”)  ([PARK, Para. 0022] “In order for a client device to play an encrypted data item, the data item must be decrypted. The client device typically must access a DRM server to obtain permission, e.g., a license, and/or a key or other means to access the content. In existing systems, the client device comprises DRM client software for interfacing with a DRM server. Typically, the DRM server, or an adjunct server, may require that the client device be authenticated. The DRM server may also perform one or more entitlement checks. For example, the DRM server may check that the user has a current valid subscription to access the requested content asset, or has recently paid for access to a particular asset. Upon satisfaction of the entitlement checks, the DRM may provide the key to the client device. The client device may then use the key to decrypt or descramble and use the media.”) causing, based on the predicted plurality of content items and prior to a request via the user device for a content item of the plurality of content items, storing of the access rights licenses; ([PARK, Para. 0056] “The client 10 and content server 40 may be in communication with each other, and the content server may further be in communication with the CDN 110, for example, as shown in FIG. 1.”) ([PARK, Para. 0071] “In step 10, the content router 30 sends an authorization 322 which includes client and content IDs along with a signature, which the client 10 receives in step 11. The client 10 then stores a content authorization 730 which includes a client authorization and a signature.”) ([PARK, Para. 0072] “In step 14, the client 10 sends a content request 412, which includes content ID and a signature.”) and providing, based on a request via the user device for a first content item of the plurality of content items, from the stored access rights licenses and for use by the user device, a first access rights license for the first content item.” ([PARK, Para. 0072]  “The request 412 arrives at a content server 40 in step 15. In step 16 the content server 40 sends an authorization 422. The authorization 422, which in this example includes both content and a license to use the content.”).
Thus, given the teaching of PARK, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of access rights licenses comprising of Digital Rights Management (DRM) as taught by PARK into the teaching of predicting content items as disclosed by CHITTELLA. One of ordinary skill in the art would have been motivated to do so because PARK recognizes the need to allow for better user experience while maintaining secure content distribution through the use of DRM. ([PARK, Para. 0004] “there is a need to improve the user's experience while meeting the requirements of secure content distribution.”). ([PARK, Para. 0002] “Digital rights management (DRM) is used to secure the distribution of digital content such as, for example, video and audio works. DRM provides a means to insure that only authorized persons or devices access particular digital content.”).

Regarding claim 2, CHITTELLA-PARK teach all limitations of claim 1. CHITELLA further teaches “wherein the triggering event comprises one or more of: a display device, associated with the user device, being turned on or turned off; a video session associated with the user device; accessing a service via the user device; or interaction, via the user device, with one or more of content or an application.” ([CHITTELLA, Col. 10 lines 29-34] “After the secondary content is selected by the user (function 214), the secondary content is played back until a new primary stream 106 that incorporates the same programming can be obtained (function 224). That is, after the secondary content is selected by the user, it becomes the new primary content, and new secondary content is predicted.”).


Regarding claim 3, CHITTELLA-PARK teach all limitations of claim 1. PARK further teaches “wherein the determining the access rights licenses comprises determining Digital Rights Management (DRM) licenses associated with the predicted plurality of content items.” ([PARK, Para. 0022] “In order for a client device to play an encrypted data item, the data item must be decrypted. The client device typically must access a DRM server to obtain permission, e.g., a license, and/or a key or other means to access the content. In existing systems, the client device comprises DRM client software for interfacing with a DRM server. Typically, the DRM server, or an adjunct server, may require that the client device be authenticated. The DRM server may also perform one or more entitlement checks. For example, the DRM server may check that the user has a current valid subscription to access the requested content asset, or has recently paid for access to a particular asset. Upon satisfaction of the entitlement checks, the DRM may provide the key to the client device. The client device may then use the key to decrypt or descramble and use the media.”) ([PARK, Para. 0025] “For example, a user may have drilled into the description for a movie on a web site, but not as yet requested to play movie. In response to the action of the user requesting a description of the content, the client system optimistically fetches a DRM license in advance of a play request.”).
The same motivation to modify CHITELLA with PARK as in the rejection of claim 1, applies. 

Regarding claim 6, CHITTELLA-PARK teach all limitations of claim 1. PARK further teaches “further comprising: causing storing, at a first location, of additional access rights licenses; and wherein the causing storing of the access rights licenses comprises causing storing of the access rights licenses at one or more of: a second location located closer to the user device than the first location; or the user device.” ([PARK, 0023] “In an example scenario, a client device may determine that the media has DRM meta-data embedded with the media or associated with the media. The client device may thereafter request to acquire a DRM license from a DRM server.”) ([PARK, Para. 0034] “For example, the content server may embed a DRM license and/or keys in the content meta-data, which may then be downloaded by the client device.”) ([PARK, Para. 0035] “Notably, the client does not need to interact with a separate license server prior to extracting the content encryption key, initializing its decryption process, and initiating play of requested media. At the time that specific content is selected and requested from the content server, the user's rights, entitlements, and license have been pre-negotiated. Accordingly, the response from the content server is not delayed by additional processing relating to license verification.”).
The same motivation to modify CHITELLA with PARK as in the rejection of claim 1, applies. 


Regarding claim 7, CHITTELLA-PARK teach all limitations of claim 1. CHITTELLA further teaches “wherein the predicting the plurality of content items comprises predicting the plurality of content items based on one or more of: one or more content items viewed via the user device; a user profile associated with the user device; demographics associated with the user device; or one or more social media posts associated with the user device.” ([CHITTELLA, Col. 11 lines 3-22] “Patterns in user behavior can indicate whether the user is channel surfing in a particular direction (functions 302-305), switching between two channels (functions 306-307), or taking any other actions as desired. By storing and comparing multiple user inputs over time, it can be readily determined if the user is linearly changing channels in an increasing (function 302) or decreasing (function 304) manner. If recent inputs indicate that the user is sequentially viewing increasing or decreasing channel numbers, for example, then the next channel in the sequence can be predicted as secondary stream 107 (functions 303 and 305, respectively) to reduce latency if the viewer continues on the same pattern. Similarly, if a viewer is repeatedly switching between two (or more) channels (function 306), then the other channel can be obtained as the secondary stream 107. If a viewer is switching between two different programs, for example, programming streams 106, 107 for the two channels can be simultaneously received, thereby greatly reducing latency for each switch. Other patterns in the viewer's recent surfing history can be observed and used to predict secondary content, as desired.”) ([CHITTELLA, Col. 11 lines 23-28] “If no pattern can be detected in the user's surfing history, then other factors may be considered (function 308). Such other factors may include, without limitation, historical data about the user's habits or preferences, demographic data about the user, electronic program guide (EPG) data about a particular program or channel, or the like.”).

Regarding claim 21, CHITTELLA-PARK teach all limitations of claim 1. CHITELLA further teaches “wherein the triggering event comprises an indication that a first set of content items has been selected via the user device, and wherein the method further comprises: predicting, based on the triggering event, a second set of content items, the second set of content items being different from the first set of content items.” ([CHITTELLA, Col. 8 lines 22-30] “The user selects programming for the primary stream 106 (function 202), and secondary programming for the secondary stream 107 is predicted (function 204). The two separate streams 106, 107 are simultaneously obtained from the placeshifting device via the network (functions 206, 216) and decoded (functions 208, 218) as appropriate.”)  ([CHITTELLA, Col. 10 lies 29-34] “After the secondary content is selected by the user (function 214), the secondary content is played back until a new primary stream 106 that incorporates the same programming can be obtained (function 224). That is, after the secondary content is selected by the user, it becomes the new primary content, and new secondary content is predicted.”). ([CHITELLA, Col. 3 lines 14-17] “The content of the secondary stream may be predicted based upon patterns in the user's behavior, the program selected by the user, historical or other data about the user, and/or any other factors, as described more fully below.”) ([CHITELLA, Col. 7 lines 39-41] “secondary stream 107 that encodes content that has not yet been requested by the user, but that is likely (or at least possible) to be requested in the near future.”) ([CHITELLA, Col. 3 lines 33-48] “In some implementations, the secondary content is encoded or otherwise provided with a lower quality (e.g., a lower resolution, bit rate, frame rate and/or the like) in comparison to the primary content, thereby reducing (if not eliminating) any adverse effects upon network bandwidth that could otherwise affect delivery or viewing of the primary stream. If the user is receiving the placeshifted stream over a modern broadband connection, for example, sufficient bandwidth will typically be present to allow primary content to be streamed in relatively high definition format (e.g., resolution greater than about 1280×720 or so) with enough excess bandwidth to support a lower resolution secondary stream. A 5 MB/second network connection, for example, can typically support a high definition video stream.”) [Examiner’s Note: video stream is being interpreted as a set of content items. Under broadest reasonable interpretation a video is a plurality of images.]

Claims 4, 5, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over  CHITTELLA-PARK in view of DIHARCE (US-20200394280-A1), hereinafter CHITELLA-PARK-DIHARCE.
Regarding claim 4, CHITTELLA-PARK teach all limitations of claim 1. PARK further teaches “determining, based on the predicted plurality of content items, manifests that indicate content segments of the plurality of content items;” ([PARK, Para. 0025] “For example, a user may have drilled into the description for a movie on a web site, but not as yet requested to play movie. In response to the action of the user requesting a description of the content, the client system optimistically fetches a DRM license in advance of a play request.”)  ([PARK, Para. 0002] “In an example scenario wherein a network provides access to video content, meta-data associated with the video content may be stored in a manifest that is associated with the video content.”) ([PARK, Para. 0037] “The content may, for example, be media data in raw or compressed formats, and may carry one or more forms of meta-data, such as video manifests and the like.”) based on the predicted plurality of content items, storing of the manifests ([PARK, Para. 0034] “Upon acceptance of the proffered credentials, the content server may provide DRM license information to the client device in a number of ways. For example, the content server may embed a DRM license and/or keys in the content meta-data, which may then be downloaded by the client device.”).
The same motivation to modify CHITELLA with PARK as in the rejection of claim 1, applies.
However, CHITTELLA-PARK does not teach “and of one or more content segments indicated by one or more of the manifests; and providing, from the stored manifests and one or more content segments, a first manifest and first initial content segments for the first content item”.
In an analogous teaching, DIHARCE teaches storing of “and of one or more content segments indicated by one or more of the manifests; ([DIHARCE, Para. 0018] “In some embodiments, and as described below, the content delivery system may encrypt and store content segments specifically encrypted for a user profile. In such scenarios, the content delivery system may encrypt only the segments for which a user was unable to view (e.g., all segments of a content item that contain unwatched portions). In some embodiments, content item 150 may be stored remotely, e.g., at a third-party streaming server or on a content delivery network, and in that example the content server 105 may store metadata regarding content item 150 (e.g., access URL, content segment identifications, content title, content access location).”) and providing, from the stored manifests and one or more content segments, a first manifest and first initial content segments for the first content item. ([DIHARCE, Para. 0032] “In some embodiments, metadata from metadata sources may be provided to content access devices using a client-server approach. For example, a content access device may pull metadata from a server, or a server may push metadata to a content access device. In some embodiments, a content access application client residing on the content access device may initiate sessions with sources to obtain metadata when needed, e.g., when the metadata is out of date or when the content access device receives a request from the user to receive data. Metadata may be provided to the content access device with any suitable frequency (e.g., continuously, daily, a user-specified period of time, a system-specified period of time, in response to a request from content access device, etc.). A metadata source may provide to content access devices (e.g., content access device 201) the application itself or software updates for the application.”) ([DIHARCE, Para. 0004] “If the content access request is authorized, the content delivery system transmits, to a content access device, access information corresponding to missed segments of the content item, so that the content access device may generate the missed portions of the content item.”).
Thus, given the teaching of DIHARCE, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of providing and storing content segments and manifests as taught by DIHARCE into the teaching of predicting content items  and providing access rights as disclosed by CHITELLA-PARK. One of ordinary skill in the art would have been motivated to do so because DIHARCE recognizes the benefits of having portable content rights to allow for easier access of content. ([DIHARCE, Para. 0003] “The systems and methods described herein address these issues by providing techniques to make the content rights for accessing content portable; that is, to allow the content rights to transfer from one content delivery system to another. A content delivery system is described that receives a content access confirmation that informs the system that the user has been granted content rights.”).

Regarding claim 5, CHITTELLA-PARK teach all limitations of claim 1. However, CHITELLA-PARK does not teach “wherein the causing storing of the access rights licenses comprises causing storing, at a location other than the user device, of the access rights licenses, and wherein the providing the first access rights license comprises sending the first access rights license to the user device.”.
 In analogous teaching, DIHARCE teaches “wherein the causing storing of the access rights licenses comprises causing storing, at a location other than the user device, of the access rights licenses, and wherein the providing the first access rights license comprises sending the first access rights license to the user device.” ([DIHARCE, Para. 0018] “As shown in FIG. 1, access information for content item 150 is stored at the authorization server 115. For example, each content segment 1-11 may be encrypted and associated with a decryption key. In some embodiments, one key (e.g., Key A) may be used to decrypt multiple content segments (e.g., contents segments 1-2).”) ([DIHARCE, Para. 0036] “For example, authorization and content servers 202 send encrypted content segments 238 corresponding to the missed portions of the content item at point D and transmit the requisite decryption keys for those portions of the content item (e.g., access information 240) at point E. The content access device 201 can then use the encrypted portions of the content item and the access information to generate the missed portions of the content item for display.”).
The same motivation to modify CHITTELLA-PARK with DIHARCE as in the rejection of claim 4, applies.

Regarding claim 8, CHITTELLA-PARK teach all limitations of claim 1. However, CHITELLA-PARK does not teach “determining an expiration time of the first access rights license, and wherein the causing storing of the first access rights license is based on a determination that the expiration time is after a predicted time that a request for the first content item may be received.” 
In analogous teaching, DIHARCE teaches “determining an expiration time of the first access rights license, and wherein the causing storing of the first access rights license is based on a determination that the expiration time is after a predicted time that a request for the first content item may be received.” ([DIHARCE, Para. 0071] “At step 804, process 800 continues with the content delivery application determining when an access grant expiration will occur that invalidates access granted to a user because of a content access authorization (e.g., a content access authorization generated in response to content access confirmation 513). For example, the content delivery application may have a policy set that all content rights gained via content access authorization will expire 48 hours after the rights are granted. Thus, the access grant expiration is set for the time at which the content access confirmation is received plus 48 hours. At step, 806 the content delivery application determines whether a current time is past the access grant expiration. For example, the content delivery application compares the current system time with the times set in the content access expirations. In some embodiments, the content delivery application performs a check of stored content access authorization and/or content access bookmarks to determine whether any have expired on a routine basis. In some embodiments, the content delivery application performs the check as content access requests are received.”) ([DIHARCE, Para. 0063] “The content delivery system can use the content access confirmation to generate and store a content access authorization that is used to grant access rights to a user for the content item.”).
The same motivation to modify CHITTELLA-PARK with DIHARCE as in the rejection of claim 4, applies.

Regarding claim 9, this claim recites features similar to those recited in claims 1 and 8. Therefore, claim 9 is rejected in a similar manner as in the rejection of claims 1 and 8. 

Regarding claim 10, CHITTELLA-PARK-DIHARCE teach all limitations of claim 9. Furthermore, claim 10 recites features similar to those recited in claim 2. Therefore, claim 10 is rejected in a similar manner as in the rejection of claim 2.

Regarding claim 11, CHITTELLA-PARK-DIHARCE teach all limitations of claim 9. Furthermore, claim 11 recites features similar to those recited in claim 3. Therefore, claim 11 is rejected in a similar manner as in the rejection of claim 3.

Regarding claim 12, CHITTELLA-PARK-DIHARCE teach all limitations of claim 9. Furthermore, claim 12 recites features similar to those recited in claim 6. Therefore, claim 12 is rejected in a similar manner as in the rejection of claim 6.

Regarding claim 13, CHITTELLA-PARK-DIHARCE teach all limitations of claim 9. Furthermore, claim 13 recites features similar to those recited in claim 4. Therefore, claim 13 is rejected in a similar manner as in the rejection of claim 4.

Regarding claim 14, CHITTELLA-PARK-DIHARCE teach all limitations of claim 9. Furthermore, claim 14 recites features similar to those recited in claim 7. Therefore, claim 14 is rejected in a similar manner as in the rejection of claim 7.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over  CHITTELLA-PARK in view of BRASFIELD (US-20200034050-A1), hereinafter CHITTELLA-PARK-BRASFIELD. 

Regarding claim 15, this claim recites features similar to those in claim 1. Therefore, those features are rejected in a similar manner as in the rejection of claim 1. However, CHITTELLA-PARK does not teach “receiving a second request for a second content item for output via the user device; and providing, based on the second request and on a determination that the plurality of content items does not comprise the second content item, and from a second location different from the first location, an access rights license for the second content item.”.
In analogous teaching, BRASFIELD teaches “receiving a second request for a second content item for output via the user device; and providing, based on the second request and on a determination that the plurality of content items does not comprise the second content item, ([BRASFIELD, Para. 0104] “As further shown in FIG. 6, the series of acts 600 includes an act 620 of receiving a first data request at the first data center for a digital content item from a collection of digital content items accessible via a remote storage system 104.”) ([BRASFIELD, Para. 0105] “As further shown in FIG. 6, the series of acts 600 includes an act 630 of determining that one or more copies of the digital content item are not stored on the intermediate caching layer 106. For example, in one or more embodiments, the act 630 includes determining, based on the reference identifier, that one or more copies of the digital content item are not stored on one or more data centers of the plurality of data centers of the intermediate caching layer 106. In one or more embodiments, determining that the one or more copies of the digital content item are not stored on the one or more of the plurality of data centers of the intermediate caching layer 106 includes determining that the reference identifier associated with the digital content item is not found on the content location database of the first datacenter.”) and from a second location different from the first location, an access rights license for the second content item. ([BRASFIELD, Para. 0106] “As further shown in FIG. 6, the series of acts 600 includes an act 640 of downloading, in response to determining that the one or more of the digital content item are not stored on the intermediate caching layer 106, a copy of the digital content item from the remote storage system to the first data center. For example, in one or more embodiments, the act 640 includes in response to determining that the one or more copies of the digital content item are not stored on the one or more data centers of the plurality of data centers of the intermediate caching layer 106: accessing the digital content item via the remote storage system 104 and storing a copy of the digital content item on the regional cache maintained at the first data center of the intermediate caching layer 106.”) ([BRASFIELD, Para. 0044] “In addition, given the right credentials or permissions, the remote storage system 104 can provide access to the collection of digital content to any number of client devices associated with a user, group of users, subscribers of a service, organization, or other entity.”). [Examiner's Note: providing access to content, when the right credentials or permissions are given, has been interpreted as providing an access right license for the content item]
Thus, given the teaching of BRASFIELD, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a second content item not comprised already within a plurality of content items and obtaining the second access rights from a second location as taught by BRASFIELD into the teaching of predicting content items and providing access rights as disclosed by CHITTELLA-PARK. One of ordinary skill in the art would have been motivated to do so because BRASFIELD recognizes the benefits of using a regional storage system to provide content to a user faster than conventional remote systems. ([BRASFIELD, Para. 0007] “Embodiments of the present disclosure provide benefits and/or solve one or more of the foregoing or other problems in the art with systems, computer-readable media, and methods for providing low-latency access to a remotely stored collection of data. In particular, the disclosed systems facilitate low-latency access to a collection of remotely stored data by way of an intermediate caching layer between a client device and a remote storage system (e.g., a network of remote server device(s)) …… The disclosed systems further facilitate low-latency access to one or more of the regional caches of data, which decreases how often the disclosed system accesses the remote storage system.”).

Regarding claim 16, CHITTELLA-PARK-BRASFIELD teach all limitations of claim 15. Furthermore, claim 16 recites features similar to those recited in claim 2. Therefore, claim 16 is rejected in a similar manner as in the rejection of claim 2. 

Regarding claim 17,  CHITTELLA-PARK-BRASFIELD teach all limitations of claim 15. Furthermore, this claim recites features similar to those recited in claim 3. Therefore claim 17 is rejected in a similar manner as in the rejection of claim 3. 


Regarding claim 18, CHITTELLA-PARK-BRASFIELD teach all limitations of claim 15. BRASFIELD further teaches “wherein the first location is closer to the user device than the second location.” ([BRASFIELD, Para. 0029] “The regional storage system provides a variety of advantages and benefits over conventional systems. For example, by maintaining a regional cache at a local data center, the regional storage system provides quick and efficient access to a subset of requested digital content items from a larger collection of digital content items on a cloud storage system. Further, by leveraging storage capabilities across multiple data centers, the regional storage system broadens the immediate availability of digital content items from the collection stored on the remote storage system without requiring direct access to the remote storage system. By providing access to multiple regional caches, the regional storage system provides faster access to a greater quantity of requested content than conventional remote storage systems.”) ([BRASFIELD, Para. 0030] “By providing faster access, the regional storage system improves operation of client devices by reducing failures and crashes of applications and client devices as a result of delays in accessing content from remote storage.”).
The same motivation to modify CHITTELLA-PARK with BRASFIELD as in the rejection of claim 15, applies. 

Regarding claim 19, CHITTELLA-PARK-BRASFIELD teach all limitations of claim 15. PARK further teaches “causing, prior to the providing the access rights license for the first content item, and based on the first content item being one of the predicted plurality of content items, storing of the access rights license for the first content item at one or more of: the first location; or the user device.” ([PARK, Para. 0034] “For example, the content server may embed a DRM license and/or keys in the content meta-data, which may then be downloaded by the client device.”) ([PARK, Para. 0035] “Notably, the client does not need to interact with a separate license server prior to extracting the content encryption key, initializing its decryption process, and initiating play of requested media. At the time that specific content is selected and requested from the content server, the user's rights, entitlements, and license have been pre-negotiated. Accordingly, the response from the content server is not delayed by additional processing relating to license verification.”).
The same motivation to modify CHITTELLA with PARK as in the rejection of claim 1, applies. 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over  CHITTELLA-PARK-BRASFIELD in view of DIHARCE (US-20200394280-A1).
Regarding claim 20, CHITTELLA-PARK-BRASFIELD teach all limitations of claim 15. PARK further teaches “causing, based on the predicted plurality of content items …… storing of a manifest ([PARK, Para. 0002] “In an example scenario wherein a network provides access to video content, meta-data associated with the video content may be stored in a manifest that is associated with the video content.”) ([PARK, Para. 0034] “Upon acceptance of the proffered credentials, the content server may provide DRM license information to the client device in a number of ways. For example, the content server may embed a DRM license and/or keys in the content meta-data, which may then be downloaded by the client device.”).
The same motivation to modify CHITELLA with PARK as in the rejection of claim 1, applies.
However, CHITTELLA-PARK-BRASFIELD does not teach “and prior to receiving the first request for the first content item, storing of …… initial content segments for the first content item.”
 In analogous teaching, DIHARCE teaches “and prior to receiving the first request for the first content item, storing of …… initial content segments for the first content item.” ([DIHARCE, Para. 0032] “In some embodiments, metadata from metadata sources may be provided to content access devices using a client-server approach. For example, a content access device may pull metadata from a server, or a server may push metadata to a content access device. In some embodiments, a content access application client residing on the content access device may initiate sessions with sources to obtain metadata when needed, e.g., when the metadata is out of date or when the content access device receives a request from the user to receive data. Metadata may be provided to the content access device with any suitable frequency (e.g., continuously, daily, a user-specified period of time, a system-specified period of time, in response to a request from content access device, etc.). A metadata source may provide to content access devices (e.g., content access device 201) the application itself or software updates for the application.”) ([DIHARCE, Para. 0004] “If the content access request is authorized, the content delivery system transmits, to a content access device, access information corresponding to missed segments of the content item, so that the content access device may generate the missed portions of the content item.”). ([DIHARCE, Para. 0020] “In some embodiments, content segments are stored in an encrypted format and metadata is stored to identify a decryption key for the segments. In some embodiments, multiple content segments, e.g., two sequential content segments, share a key.”)
The same motivation to modify CHITTELLA-PARK with DIHARCE as in the rejection of claim 4, applies.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over  CHITTELLA-PARK in view of CAPONE (US-20190318107-A1).

Regarding claim 22, CHITTELLA-PARK teach all limitations of claim 1. PARK further teaches “storing of the access rights licenses” ([PARK, para. 0071] “The client 10 then stores a content authorization 730 which includes a client authorization and a signature”).
However, CHITELLA-PARK does not teach “causing storing, at a first location, of additional access rights licenses; and wherein the causing … comprises causing storing of the access rights licenses at a second location located closer to the user device than the first location.”
In analogous teaching CAPONE teaches “causing storing, at a first location, of additional access rights licenses; and wherein the causing … comprises causing storing of the access rights licenses at a second location located closer to the user device than the first location.” ([CAPONE, para. 0040] “With reference also to FIG. 8, a permissions file 170 may be defined that includes a set of file access rights 154 associated with each file container 150. The permissions file 170 may be stored locally on the computing device 20, 30, 40, 50, or 60; may be stored remotely on the server 12; or, optionally, a local copy of the permissions file 170 may be stored on the computing device 20, 30, 40, 50, or 60 and a master copy of the permissions file 170 may be stored on the server 12 where the local copy and the master copy of the permissions file 170 are periodically reconciled to update changes to one or both of the files. The permissions file 170 may store a set of file access rights 154 for each file container 150, where each set of file access rights 154 is associated with the signature 152 from the file container 150. The set of file access rights 154 may further define additional limitations on accessing the file data 142 in a file container 150 including, for example, a limited number of reads, user restrictions, computing device restrictions, and the like. It is contemplated that the permissions file 170 and the authorized list of processes may either be separate data files or databases or combined into a single data file or database without deviating from the scope of the invention.”).
Thus, given the teaching of CAPONE, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of storing in a first and second location as taught by CAPONE into the teaching of predicting content items and providing access rights as disclosed by CHITTELLA-PARK. One of ordinary skill in the art would have been motivated to do so because CAPONE recognizes the need for digital rights access to improve file access. ([CAPONE, para. 0003] “However, existing enterprise management software is limited to controlling access to files only by computing devices connected to the network on which the enterprise management software is installed. If a file is copied to another computer, to a local drive, to a removable storage medium, or emailed to a user outside of the enterprise, the enterprise management software can no longer manage access to the file.”) ([CAPONE, para. 0005] “Thus, it would be desirable to provide an improved file access system that can detect a derivative work and automatically transfer digital access rights associated with an original work to the derivative work.”)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFAQ ALI whose telephone number is (571)272-1571. The examiner can normally be reached Mon - Fri 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFAQ ALI/Examiner, Art Unit 2434          

/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434